 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DANIEL SETH MACIEL,                              No. 2:12-cv-1023 MCE AC P
12                      Petitioner,
13          v.                                        ORDER
14   WILLIAM KNIPP,
15                      Respondent.
16

17         Petitioner has requested an extension of time to file objections to the October 29, 2018

18   findings and recommendations. Good cause appearing, IT IS HEREBY ORDERED that:

19         1. Petitioner’s request for an extension of time (ECF No. 51) is granted; and

20         2. Petitioner shall have until December 30, 2018, to file objections to the findings and

21   recommendations.

22   DATED: November 28, 2018

23

24

25

26

27

28
